Citation Nr: 1423238	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-02 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for bilateral knee arthritis.

7.  Entitlement to service connection for gout.

8.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the Veteran indicated a desire that his service representative appear without him at a Board hearing in Washington, D.C., in a January 2009 substantive appeal, Board finds that in the absence of a request with demonstration of good cause for a hearing by a representative alone and as the representative provided a written brief in support of the appeal in April 2014, the request must be denied.  38 C.F.R. § 20.700(b) (2013).


FINDINGS OF FACT

1.  Bell's palsy was not manifest during active service, was not manifest within one year of discharge from active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  Hypertension was not manifest during active service, was not manifest within one year of discharge from active service, and is not shown to have developed as a result of an established event, injury, or disease during active service, including herbicide exposure.

3.  Fibromyalgia was not manifest during active service, was not manifest within one year of discharge from active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

4.  Sleep apnea was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

5.  Hearing loss was not manifest during active service, was not manifest within one year of discharge from active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

6.  Bilateral knee arthritis was not manifest during active service, was not manifest within one year of discharge from active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

7.  Gout was not manifest during active service, was not manifest within one year of discharge from active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

8.  A psychiatric disorder, to include PTSD, was not manifest during active service, a psychoses was not manifest within one year of discharge from active service, and no psychiatric disorder is shown to have developed as a result of an established event, injury, or disease during active service.



CONCLUSIONS OF LAW

1.  Bell's palsy was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Hypertension was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Fibromyalgia was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  Sleep apnea was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  Hearing loss was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

6.  Bilateral knee arthritis was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  Gout was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

8.  A psychiatric disability, to include PTSD, was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in February 2008.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, private treatment records, and statements in support of the claims.  The Veteran was also notified in January 2011 that VA efforts to assist him in obtaining private treatment records from the East Alabama Medical Center had been unsuccessful.  The Veteran's reports as to having had treatment for the issues on appeal at the Tuskegee, Alabama, VA Medical Center since November 1967 is found to be inconsistent with the evidence of record and too vague to identify and locate any existing records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Although a medical opinion addressing the Veteran's Bell's palsy, hypertension, fibromyalgia, sleep apnea, knee arthritis, and gout claims was not obtained, there is no evidence of any specific event, injury, or disease associated with those disorders during active service.  Therefore, an additional examination is not required.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (2010) (VA examination not required when there is no credible evidence establishing an event, injury, or disease in service).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  The available medical evidence is sufficient for adequate determinations.  Therefore, the Board finds that the duties to notify and assist have been met and the Board will proceed to decision.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  However, that statute does not create a presumption of service connection for a combat veteran's alleged disability.  The veteran is required to meet the evidentiary burden as to service connection such as whether there is a current disability and whether there is a nexus to service which both require competent medical evidence.  Collette v. Brown, 82 F.3d 389 (1996).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  Arthritis, cardiovascular disease including hypertension, organic diseases of the nervous system, bulbar palsy, and psychoses are chronic diseases for presumptive service connection purposes.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (2013).  Certain disorders, including ischemic heart disease (but not hypertension), if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013); 78 Fed. Reg. 54,763 (Sep. 6, 2013).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability for VA purposes is found, a determination must be made as to whether the current hearing disability is related to service.  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active military service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  Diagnoses of mental disorders must conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).
Factual Background and Analysis

The Veteran contends that he has Bell's palsy, hypertension, fibromyalgia, sleep apnea, hearing loss, bilateral knee arthritis, gout, and a psychiatric disorder, to include PTSD, as a result of active service.  In his January 2008 application for VA benefits he reported the disabilities began in November 1967.  In subsequent statements he described having experienced constant battles, artillery fire, and deaths and that he developed depression and anxiety.  In his July 2008 notice of disagreement he asserted that he had been engaged in combat in Vietnam and that he was exposed to many unknown chemicals.  

Service records show the Veteran served in the Republic of Vietnam from July 1968 to February 1969.  Service medical records are negative for complaint, treatment, or diagnosis of Bell's palsy, hypertension, fibromyalgia, sleep apnea, hearing loss, bilateral knee arthritis, gout, or any psychiatric disorder.  In his report of medical history provided upon separation in February 1969 the Veteran denied having had hearing loss, high blood pressure, arthritis, trick or locked knee, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  A February 1969 separation examination revealed normal clinical evaluations of the ears, vascular system, lower extremities, neurologic system, and psychiatric system.  

On audiological evaluation at separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
---
5
LEFT
10
0
0
---
0

VA treatment records dated in April 2000 show that the Veteran was seen for hypertension and knee pain.  In September 2000, he complained of right knee pain and a diagnosis of possible degenerative joint disease was provided.  An October 2000 X-ray study revealed a normal right knee and subsequent reports noted chronic right knee pain, more likely due to gout.  X-ray examination in August 2002 revealed normal knees, bilaterally.  An April 2004 report noted an audiology evaluation for annual employment hearing screening revealed a mild left ear hearing loss at 4000 Hertz. 

A July 2004 report included diagnoses of hypertension and gouty arthritis.  Records dated in October 2005 noted the Veteran was seen for Bell's palsy and an anxiety attack.  A computed tomography (CT) scan of the brain at that time was negative and the examiner found the Veteran's mental status was normal.  A June 2007 audiology evaluation for annual employment hearing screening revealed sensorineural hearing loss of combined types.  Additional VA treatment reports note diagnoses of essential hypertension, Bell's palsy, gouty arthritis, and sensorineural hearing loss without opinion as to etiology.  Records also show that evaluations for PTSD, depression, and anxiety were negative.

VA audiology examination in May 2012 included diagnoses of sensorineural hearing loss in the left and right ears.  It was noted the Veteran reported his duties in service included truck driving and cooking and that he had been exposed to truck engine and artillery noise without hearing protection.  He reported post-service occupational noise exposure with occasional use of hearing protection and recreational hunting and target practice gunfire noise exposure with occasional use of hearing protection.  The examiner found the Veteran's hearing loss was not likely caused by or a result of an event in service.  It was further noted that the Veteran's hearing was within normal limits, bilaterally, at induction and separation without significant shifts in hearing during service.  

A May 2012 VA PTSD examination found that, while the Veteran had stressors that met criterion A for a diagnosis of PTSD and some mental health symptoms, his symptoms did not meet the diagnostic DSM-IV criteria for PTSD and he did not a mental disorder that conformed with DSM-IV criteria.  No Axis I diagnosis was provided.  It was noted the Veteran denied significant current or historical depressed mood and significant sleep disruption, and that the reported problems with irritability and distressing recollections of service stressors had largely remitted.  

Based upon the evidence of record, the Board finds that Bell's palsy, hypertension, fibromyalgia, sleep apnea, hearing loss, bilateral knee arthritis, gout, and a psychiatric disability, to include PTSD, were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  Arthritis, hypertension, organic diseases of the nervous system, bulbar palsy, or psychoses were not manifest within one year of discharge from active service.  The Board notes that service records show the Veteran served in the Republic of Vietnam and his reports of combat and herbicide exposure and truck engine and artillery noise exposure, for the purpose of these determinations, are credible and consistent with the circumstances of his service.  

However, there is no evidence of any specific event, injury, or disease having been manifest during or for many years after service for Bell's palsy, hypertension, hearing loss, bilateral knee arthritis, or gout.  In fact, VA examination and the Veteran's own report of medical history at separation found no indication of hearing, cardiovascular, neurologic, joint, or arthritis problems at that time.  The available evidence also shows no indication of present treatment or chronic manifestations of fibromyalgia, sleep apnea, or any psychiatric disorder.  Congress specifically limited entitlement for service-connected disease or injury to cases where those incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  

The Board further finds that the May 2012 VA opinions are persuasive that the Veteran's present hearing loss was not at least as likely as not incurred as a result of noise exposure during active service and that his present mental health symptoms do not meet the requisite DSM-IV criteria for a diagnosis of any psychiatric disorder, including PTSD.  The examiners are shown to have conducted a thorough examination, to have reviewed the pertinent evidence of record, and to have provided adequate rationale for these etiology opinions.  

The Veteran is competent to provide evidence as to observations and some medical matters.  However, his statements are, at most, conclusory assertions that his present symptoms and presently manifest disabilities are related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  The Veteran is not competent to diagnose any of the claimed disabilities on appeal.  While he is competent to report his symptoms, he cannot provide a diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Therefore, the claims for entitlement to service connection must be denied.  The Veteran has not submitted any competent medical evidence that shows that it is at least as likely as not that any of the claimed disabilities is related to service.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against these claims, and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for Bell's palsy is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for bilateral knee arthritis is denied.

Entitlement to service connection for gout is denied.

Entitlement to service connection for a psychiatric disability, to include PTSD, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


